MR. CHIEF JUSTICE ADAIR
(specially concurring).
Initiative Measure No. 54 appearing in the Session Laws of 1951 at page 781 was submitted to the voters of this state at the general election held November 7, 1950. Prior to the holding of such election no protests or objections were made to the measure *439or to the manner or form in which it was being submitted but after its passage, two separate suits were commenced in the district court of Lewis and Clark county questioning the validity of the measure. A couple of months after the election was held the Wilford case, bearing district court No. 22542, was commenced and about a month later the instant Graham and Mark ease, bearing district court No. 22583, was instituted. District Judge A. J. Horsky presided in the Wilford case and District Judge John B. McClernan presided in the Graham and Mark ease, the latter having been called to preside because of the disqualification of the judges of both departments of the trial court. A judgment of dismissal was entered in each suit the effect whereof was to disallow all the objections raised against the measure and to sustain its validity. Thereafter an appeal was taken to this court from each judgment so entered.
To either affirm or reverse these judgments requires the rejection and overruling of certain decisions long since pronounced by this court, hence the appeals present serious problems of far-reaching import and effect.
At the outset attention was directed to this court’s decision in State ex rel. Mills v. Dixon, No. 5260, 66 Mont. 76, 213 Pac. 227, commonly referred to as the “Bonus Case” decided in 1923 by a unanimous court, wherein Referendum Measure No. 25, found in Chapter 162 of the Laws of 1921 was declared invalid as providing for a donation or a gift and as such contrary to the provisions of section 1 of Article XIII of the Montana Constitution. Since then various other decisions have been pronounced by this court which fail to either distinguish or follow the Mills case, supra, and with which decision they appear to be in hopeless conflict. A careful consideration of such subsequent decisions has caused the five justices who heard and who are now called upon to determine the present appeals to conclude that the provisions of the Constitution relied upon in the Mills ease do not prohibit the state of Montana from granting an honorarium to its service men and women and all the justices are in complete accord in disapproving and over*440ruling the holdings and expressions to the contrary which appear in this court’s opinion in State ex rel. Mills v. Dixon, No. 5260, 66 Mont. 76, 213 Pac. 227.
In the organic law of this state the people have reserved unto themselves the power to initiate measures' in the manner and subject to the restrictions and limitations therein provided. In the exercise of the power so reserved the measure in question was initiated. However the record shows that various provisions of the law were neither observed nor complied with in the submission of Initiative' Measure No. 54 and the court is called upon to determine how such omissions and failures may affect the validity of the measure when no complaint was made prior to the holding of the election.
There appears to be two lines of decisions in this state on the point in issue.
Certain decisions follow the case of Potter v. Furnish, 46 Mont. 391, 394, 128 Pac. 542, 543, decided in 1912, wherein this court speaking through Mr. Justice Holloway, with Mr. Chief Justice Brantly and Mr. Justice Smith concurring, said “it is a rule of well-nigh uniform recognition that, after an election has been held, a party will not be permitted to challenge it unless he can show that a different result would have been reached but for the conditions of which he complains.” The Potter case, supra, has been cited with approval on this point in numerous decisions of this court. See State ex rel. Hay v. Alderson, 49 Mont. 387, 142 Pac. 210, Ann. Cas. 1916B, 39; State ex rel. Patterson v. Lentz, 50 Mont. 322, 345, 146 Pac. 932; State ex rel. Lockwood v. Tyler, 64 Mont. 124, 139, 208 Pac. 1081; Holt v. Custer County, 75 Mont. 328, 330, 243 Pac. 811; In re Bank’s Estate, 80 Mont. 159, 168, 260 Pac. 128; Tipton v. Mitchell, 97 Mont. 420, 430, 35 Pac. (2d) 110, and Martin v. State Highway Commission, 107 Mont. 603, 614, 88 Pac. (2d) 41, 47.
On the other hand in Weber v. City of Helena, 89 Mont. 109, 297 Pac. 455, decided in 1931, a city bond election was declared illegal even though the challenge was not made until after the *441election had been held and in Herrin v. Erickson, 90 Mont. 259, 275, 2 Pac. (2d) 296, 303, also decided in the same year (1931) the court said "it is the duty of the court to apply the constitutional restrictions which the people have placed upon themselves, irrespective of the expediency or desirability of upholding any legislative enactment.”
Notwithstanding its holding in the Weber case, supra, in the more recent case of Martin v. State Highway Commission, supra, decided in 1939, this court quoted and applied the rule of the earlier Potter case, supra, but listed the Weber case, supra, among the authorities relied upon to sustain its holding.
Here relators would have us overrule the Martin case which would mean the disapproving also of the Potter case and those decisions above listed which have since followed and applied the rule of such early case. While we are not in accord with the decision in the Martin case it would seem, that under the doctrine of stare decisis, such decision here governs. Counsel for relators admitted on oral argument that long prior to the election relators were fully aware of the defects, failures and omissions of which they here complain yet they withheld their protests and objections until after the election was had so that at this late date neither their complaint nor their objections were timely nor are they now of any avail. Under such facts and circumstances relators’ protests were silenced by the election and the initiative measure so voted upon and passed must be held to be valid. On these grounds I concur in affirming the judgment.